As filed with the Securities and Exchange Commission on August 8, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-19341 BOK FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Oklahoma 73-1373454 (State or other jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) Bank of Oklahoma Tower P.O. Box 2300 Tulsa, Oklahoma (Address of Principal Executive Offices) (Zip Code) (918) 588-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerx Accelerated filer¨Non-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 68,462,869 shares of common stock ($.00006 par value) as of June 30, 2011. BOK Financial Corporation Form 10-Q Quarter Ended June 30, 2011 Index Part I.Financial Information Management’s Discussion and Analysis (Item 2) 1 Market Risk (Item 3) 44 Controls and Procedures (Item 4) 46 Consolidated Financial Statements – Unaudited (Item 1) 47 Six Month Financial Summary – Unaudited (Item 2) 97 Quarterly Financial Summary – Unaudited (Item 2) 98 Quarterly Earnings Trend – Unaudited Part II.Other Information Item 1.Legal Proceedings Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 6.Exhibits Signatures Management’s Discussion and Analysis of Financial Condition and Results of Operations Performance Summary BOK Financial Corporation (“the Company”) reported net income of $69.0 million or $1.00 per diluted share for the second quarter of 2011, compared to $63.5 million or $0.93 per diluted share for the second quarter of 2010 and $64.8 million or $0.94 per diluted share for the first quarter of 2011.Net income for the six months ended June 30, 2011 totaled $133.8 million or $1.95 per diluted share compared with net income of $123.7 million or $1.81 per diluted share for the six months ended June 30, 2010. Highlights of the second quarter of 2011 included: · Net interest revenue totaled $174.0 million for the second quarter of 2011 compared to $182.1 million for the second quarter of 2010 and $170.6 million for the first quarter of 2011.Net interest margin was 3.40% for the second quarter of 2011, 3.65% for the second quarter of 2010 and 3.47% for the first quarter of 2011.The decrease in net interest revenue compared with the second quarter of 2010 was due primarily to the reinvestment of cash flows from the securities portfolio at lower rates. · Fees and commissions revenue totaled $127.8 million for the second quarter of 2011 compared to $128.2 million for the second quarter of 2010 and $123.3 million for the first quarter of 2011.Revenue growth distributed among most fee-generating activities was offset by decreased deposit service charges and fees due primarily to changes in overdraft fee regulations which became effective in the second half of 2010.Revenue growth over the first quarter of 2011 was distributed amongst most of our fee generating businesses, partially offset by a decrease in brokerage and trading revenue. · Operating expenses, excluding changes in the fair value of mortgage servicing rights, totaled $189.7 million, up $3.3 million over the second quarter of 2010 and up $8.1 million over the previous quarter.Personnel costs were up $8.5 million over the second quarter of 2010.Non-personnel expenses were down $5.3 million due primarily to a decrease in net losses of repossessed assets.Operating expenses increased over the first quarter of 2011 primarily due to higher personnel costs and mortgage banking expenses. · Provision for credit losses totaled $2.7 million for the second quarter of 2011 compared to $36.0 million for the second quarter of 2010 and $6.3 million for the first quarter of 2011.Net loans charged off decreased to $8.5 million in the second quarter of 2011 from $35.6 million in the second quarter of 2010 and $10.3 million in the first quarter of 2011. · The combined allowance for credit losses totaled $297 million or 2.77% of outstanding loans at June 30, 2011, down from $303 million or 2.86% of outstanding loans at March 31, 2011.Nonperforming assets totaled $351 million or 3.23% of outstanding loans and repossessed assets at June 30, 2011, down from $379 million or 3.54% of outstanding loans and repossessed assets at March 31, 2011. · Outstanding loan balances were $10.7 billion at June 30, 2011, up $148 million over March 31, 2011.Commercial loans balances continued to grow in the second quarter of 2011, increasing $130 million over March 31, 2011.Commercial real estate loans decreased $39 million.Residential mortgage loans increased $91 million and consumer loans decreased $34 million. · Period-end deposits totaled $17.6 billion at June 30, 2011 compared to $17.9 billion at March 31, 2011.Interest-bearing transaction accounts decreased $516 million and time deposits decreased $43 million.Demand deposits increased $269 million. · Tangible common equity ratio increased to 9.71% at June 30, 2011 from 9.54% at March 31, 2011.The tangible common equity ratio is a non-GAAP measure of capital strength used by the Company and investors based on shareholders’ equity as defined by generally accepted accounting principles in the United States of America (“GAAP”) minus intangible assets and equity that does not benefit common shareholders. - 1 - The Company and its subsidiary bank exceeded the regulatory definition of well capitalized.The Company’s Tier 1 capital ratios as defined by banking regulations were 13.30% at June 30, 2011 and 12.97% at March 31, 2011. · The Company paid a cash dividend of $19 million or $0.275 per common share during the second quarter of 2011.On July 26, 2011, the board of directors declared a cash dividend of $0.275 per common share payable on or about August 26, 2011 to shareholders of record as of August 12, 2011. Results of Operations Net Interest Revenue and Net Interest Margin Net interest revenue is the interest earned on debt securities, loans and other interest-earning assets less interest paid for interest-bearing deposits and other borrowings.The net interest margin is calculated by dividing net interest revenue by average interest-earning assets.Net interest spread is the difference between the average rate earned on interest-earning assets and the average rate paid on interest-bearing liabilities.Net interest margin is typically greater than net interest spread due to interest income earned on assets funded by non-interest bearing liabilities such as demand deposits and equity. Net interest revenue totaled $174.0 million for the second quarter of 2011, compared to $182.1 million for the second quarter of 2010 and $170.6 million for the first quarter of 2011.The decrease in net interest revenue from the second quarter of 2010 was due primarily to lower yield on our available for sale securities portfolio, partially offset by lower funding costs and an increase in interest earning assets.The increase in net interest revenue over the first quarter of 2011 results from an increase in interest earning assets. Net interest margin was 3.40% for the second quarter of 2011, 3.65% for the second quarter of 2010 and 3.47% for the first quarter of 2011. The tax-equivalent yield on earning assets was 4.01% for the second quarter of 2011, down 24 basis points from the second quarter of 2010.The available for sale securities portfolio yield decreased 51 basis points to 3.04%.Cash flows from our available for sale securities portfolio were reinvested at lower current rates.Loan yields decreased 14 basis points to 4.69%.Funding costs were down 4 basis points from the second quarter of 2010.The cost of interest-bearing deposits decreased 16 basis points and the cost of other borrowed funds increased 42 basis points.The increased cost of other borrowed funds was due to a $115 million increase in our obligation to fund scheduled payments to investors for loans sold into Government National Mortgage Association (“GNMA”) mortgage pools as discussed more fully in the Loans section of Management’s Analysis & Discussion of Financial Condition following.The weighted average interest rate on this obligation was 5.93%.We expect to reduce our ongoing interest costs by repurchasing a significant portion of these loans. Net interest margin decreased 7 basis points from the first quarter of 2011.Yield on average earning assets decreased 9 basis points to 4.01%.Yield on the available for sale securities portfolio decreased 13 basis points.Yield on the loan portfolio decreased 6 basis points.The cost of interest-bearing liabilities increased 1 basis point from the previous quarter. Average earning assets for the second quarter of 2011 increased $564 thousand or 3% over second quarter of 2010.The average balance of available for sale securities, which consist largely of U.S. government agency issued residential mortgage-backed securities, increased $769 million.We purchased these securities to supplement earnings, especially in a period of declining loan demand, and to manage interest rate risk.Average loans, net of allowance for loan losses, decreased $269 million.All major loan categories decreased largely due to reduced customer demand and normal repayment trends. Average deposits increased $1.7 billion over the second quarter of 2010, including an $897 million increase in average interest-bearing transaction accounts and an $893 million increase in average demand deposit balances.Average time deposits decreased $69 million compared to the second quarter of 2010.Average borrowed funds decreased $1.8 billion compared to the second quarter of 2010. - 2 - Average earning assets for the second quarter of 2011 increased $354 million over the first quarter of 2011.Average available for sale securities increased $167 million and mortgage trading securities increased $121 million.Average outstanding loans, net of allowance for loan losses, increased $31 million.Average commercial and residential mortgage loan balances increased in second quarter of 2011, offset by a decrease in commercial real estate and consumer loans.Average deposits decreased by $138 million during the second quarter of 2011, including a $448 million decrease in interest-bearing transaction accounts, partially offset by a $288 million increase in demand deposits and a $15 million increase in time deposits.Average balances of borrowed funds increased $332 million. Our overall objective is to manage the Company’s balance sheet to be relatively neutral to changes in interest rates as is further described in the Market Risk section of this report.Approximately two-thirds of our commercial and commercial real estate loan portfolios are either variable rate or fixed rate that will re-price within one year.These loans are funded primarily by deposit accounts that are either non-interest bearing, or that re-price more slowly than the loans.The result is a balance sheet that would be asset sensitive, which means that assets generally re-price more quickly than liabilities.Among the strategies that we use to manage toward a relatively rate-neutral position, we purchase fixed-rate residential mortgage-backed securities issued primarily by U.S. government agencies and fund them with market rate sensitive liabilities.The liability-sensitive nature of this strategy provides an offset to the asset-sensitive characteristics of our loan portfolio.To the extent that intermediate and longer term interest rates remain at extremely low levels, mortgage-related security prepayments may accelerate putting additional downward pressure on the securities portfolio yield and on net interest margin as discussed above.We also may use derivative instruments to manage our interest rate risk.Derivative contracts are carried on the balance sheet at fair value.Changes in fair value of these contracts are included in derivatives gains or losses in the Consolidated Statements of Earnings. The effectiveness of these strategies is reflected in the overall change in net interest revenue due to changes in interest rates as shown in Table 1 and in the interest rate sensitivity projections as shown in the Market Risk section of this report. Table 1 – Volume / Rate Analysis (In thousands) Three Months Ended Six Months Ended June 30, 2011 / 2010 June 30, 2011 / 2010 Change Due To1 Change Due To1 Yield / Yield Change Volume Rate Change Volume /Rate Tax-equivalent interest revenue: Funds sold and resell agreements $
